Citation Nr: 0835454	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a sinus condition.  

2.  Entitlement to service connection for congestive asthma. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) service in 
the Coast Guard from August 1961 to February 1962, as well as 
various subsequent periods of ACDUTRA through July 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In November 2007, the veteran submitted personal statements 
that have not yet been considered by the RO.  In this regard, 
the Board may consider this evidence in the first instance 
because the veteran has waived RO consideration thereof.  See 
38 C.F.R. § 20.1304(c) (2007).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur a chronic sinus condition in 
service. 

2.  The veteran did not incur congestive asthma in service.  


CONCLUSIONS OF LAW

1.  Service connection for congestive asthma is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2007).

2.  Service connection for a sinus condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
pertaining to the claims decided herein by a letter dated in 
September 2003.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has obtained the veteran's service treatment records and 
VA medical records.  VA attempted to obtain records from the 
Social Security Administration (SSA) in regards to a 
disability claim, but received a negative response to its 
request resulting in a formal finding of unavailability.  
Accordingly, no further development on the SSA records is 
necessary.  See 38 C.F.R. § 3.159(c)(2).  A medical 
examination is not necessary because, as elaborated upon 
below, there is no competent indication that the veteran's 
claimed disorders may be associated with service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's service treatment records are negative for 
findings of a sinus condition or asthma.  Numerous reports of 
medical examination in the service treatment records show 
normal sinuses, lungs and chest.

A June 1962 clinical record from the U.S. Public Health 
Service Hospital in Seattle, Washington notes a family 
history of allergy and diagnosis of allergic rhinitis, 
improved, following treatment with medication.  None of the 
records from this facility show a diagnosis of asthma.  

An internal medicine clinic note from the University of 
Washington dated in February 1973 notes a history of 
allergies resulting in upper respiratory symptoms with 
stuffiness and rhinorrhea.  Subsequent records from this 
provider note a history of multiple allergies, sinusitis and 
rhinitis, apparently treated well with medication.   No 
records show diagnosis of asthma.  

In April 1996, the veteran sought VA treatment complaining of 
a long history of nasal congestion symptoms that he 
attributed to sulfur-containing diesel fumes.  At the time, 
allergy tests were conducted and probable non-allergic 
rhinitis was assessed.  Subsequent VA records note a history 
of allergic rhinitis as well as a deviated nasal septum and 
rhinoplasty.  None of the VA records show diagnosis of 
asthma.  

The veteran has submitted numerous personal statements 
regarding his claimed sinus condition and congestive asthma.  
In these statements he relates, in essence, his belief that 
his claimed conditions are attributable to the use of sulfa 
drugs in service.  

The veteran has submitted some scholarly articles regarding 
asthma and allergies.  A medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 
Vet. App. 509 (1998).  In the present case, the treatise 
evidence submitted by the appellant is not accompanied by the 
opinion of any medical expert.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 
(1996).  The treatise evidence which has been submitted by 
the veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's particular case. 

The veteran is not currently diagnosed as having congestive 
asthma.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223 (1992).  The Board acknowledges the veteran's claim that 
he has asthma, including as the result of the use of sulfa 
drugs in service, but finds no competent evidence of current 
disability; the veteran, as a lay person, is not competent to 
make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Because the veteran is not currently 
diagnosed as having congestive asthma, service connection 
cannot be established and the claim must be denied.  Brammer, 
3 Vet. App. at 223.  

With respect to the veteran's claimed sinus condition, 
although there is evidence of a current diagnosis, there is 
no indication that any sinus condition was incurred in or is 
otherwise attributable to service.  At separation from active 
service no sinus condition was found.  The earliest mention 
of any sinus condition appears in June 1962, when allergic 
rhinitis was diagnosed.  Although this is shortly after the 
veteran's discharge, there is no evidence relating this 
diagnosis to service.  A review of the veteran's personnel 
records, which show his periods of ACDUTRA, reveals that this 
diagnosis was not made during a period of ACDUTRA.  See 
38 C.F.R. § 3.6(a).  Moreover, this is not a chronic disease 
subject to presumptive service connection.  See 38 C.F.R. 
§ 3.309(a).  The Board recognizes the veteran's assertions 
that his claimed sinus condition is related to the ingestion 
of sulfa drugs in service, but notes that he is not competent 
to make such an assertion.  See Espiritu, 2 Vet. App. at 495.  
The veteran did not first manifest any sinus condition during 
active service and there is no otherwise competent medical 
evidence attributing a sinus condition to service.  The 
preponderance of the evidence is against the claim and it 
must be denied.


ORDER

Entitlement to service connection for a sinus condition is 
denied.  

Entitlement to service connection for congestive asthma is 
denied. 


REMAND

Regarding the TDIU claim, further development is required.  
Although the RO was correct in noting that the veteran does 
not meet the scheduler criteria for TDIU of 38 C.F.R. § 
4.16(a), VA may not reject a claim for entitlement to TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disabilities 
do not prevent him from performing work that would produce 
sufficient income to be other than marginal.  VA has a duty 
to supplement the record by obtaining an examination, which 
includes an opinion as to what, if any, affect the veteran's 
service-connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  There is no such 
medical opinion of record.  Accordingly, remand is required 
for a VA examination. 

In June 1995 the veteran submitted a claim for vocational 
rehabilitation.  After a thorough review of the file, the 
Board has uncovered only partial records relating to this 
claim and a vocational assessment.  These records are 
possibly relevant to the veteran's TDIU claim and attempts to 
obtain them must be made.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records in 
connection with the veteran's June 1995 
application for vocational rehabilitation.  
If such records are unavailable, 
destroyed, etc., it should be so noted in 
the claims file.  

2.  Thereafter, schedule the veteran for a 
comprehensive VA examination to determine 
whether the current severity of his 
service-connected disabilities, (kidney 
removal, left thigh numbness and left 
lower abdomen muscle weakness) precludes 
substantial gainful employment.  The 
claims folder must be made available to 
the examiner for review in connection with 
the examination.  Based on the examination 
and review of the record, the examiner 
should (a) comment generally on the 
functional and industrial impairment 
caused by the service-connected 
disabilities, (b) determine the extent to 
which each impairment contributes to the 
veteran's employability or 
unemployability, and (c) indicate whether 
the service-connected disabilities 
together result in the veteran's 
unemployability. 

A complete rationale for any opinions 
expressed must be given. The report must 
be typed.

3.  Thereafter, readjudicate the veteran's 
claim for a TDIU.  If the determination of 
this claim remains unfavorable to the 
appellant, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


